Case 17-12438   Doc 35   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Main
                           Document     Page 1 of 5
Case 17-12438   Doc 35   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Main
                           Document     Page 2 of 5
Case 17-12438   Doc 35   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Main
                           Document     Page 3 of 5
Case 17-12438   Doc 35   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Main
                           Document     Page 4 of 5
Case 17-12438   Doc 35   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Main
                           Document     Page 5 of 5
